— Determination unanimously modified on the law and as modified confirmed without costs, in accordance with the following memorandum: While the record supports the determination of discrimination made by the Commissioner of the New York State Division of Human Rights, it does not support the Commissioner’s award of compensatory damages for complainant’s mental anguish. Complainant testified that, as a consequence of the rejection of her application for membership in the petitioner volunteer fire department, she was embarrassed and suffered mental anguish. She did not seek medical treatment. The Administrative Law Judge awarded complainant $10,000 in compensatory damages, and the award was increased by the Commissioner to $20,000. The Commissioner’s award is grossly excessive. Accordingly, we reduce the award of damages to $10,000 (see, Matter of Almeter v State Div. of Human Rights, 133 AD2d 530; see also, Matter of Lutheran Social Servs. v State Div. of Human Rights, 142 AD2d 950, affd 74 NY2d 824). We have considered the other issues raised on appeal and find them to be without merit. (Executive Law § 298 proceeding transferred by order of Supreme Court, Onondaga County, Tait, J.) Present — Dillon, P. J., Callahan, Green, Pine and Davis, JJ.